DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 25 lines 12-13: “send a second higher layer configuration indicating multiple sets of
PUCCH resource configurations;” should be deleted because the same limitation appears in lines 10-11.
Allowable Subject Matter
Claims 2, 13-15, 19-21, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 13 and 19:
U.S. Publication No. 2018/0294938 to Munier et al (support found in Provisional Application No. 62/374,495 and Provisional Application No. 62/401,490) et al disclose in Figures 1-5B a UE, comprising: 
A processor (processing circuitry 400).
Memory (memory 420) in electronic communication with the processor, wherein instructions stored in the memory (processing circuitry 400 executes instructions in memory 420 to perform UE functions) are executable to:
Acquire a first higher layer configuration indicating at least a PUCCH resource configuration (any one of the PUCCH multi-segment subframe formats 22 or the PUCCH single-segment subframe formats 21 or stored in UE) corresponding to a long PUCCH format (PUCCH multi-segment subframe format 22) 
Acquire a second higher layer configuration indicating multiple sets of PUCCH resource configurations (set of PUCCH multi-segment subframe format 22 and set of PUCCH single-segment subframe format 21).  UE stores the set of PUCCH multi-segment subframe format 22 and set of PUCCH single-segment subframe format 21.  
Select a set of PUCCH resource configurations from the sets of PUCCH resource configurations based on a payload size of UCI.  UE selects either the set of PUCCH multi-segment subframe format 22 or the set of PUCCH single-segment subframe format 21 to use to transmit a UCI to BS.  UE selects the set of PUCCH multi-segment subframe format 22 or the set of PUCCH single-segment subframe format 21 based on the size of the UCI to be transmitted to BS (Section 0007 lines 15-22).  Since a PUCCH multi-
Transmit the UCI on a PUCCH resource, the PUCCH resource comprising a first PUCCH resource (PUCCH multi-segment subframe format 22 comprising multiple (2) segments, wherein each segment is a 0.5 ms slot each having 6 or 7 symbols) corresponding to a first PUCCH resource configuration within the selected set of PUCCH resource configurations.  When UE selects the set of PUCCH multi-segment subframe formats 22, UE selects one of the PUCCH multi-segment subframe formats 22 from the set of PUCCH multi-segment subframe formats 22 and transmits the UCI to BS using the PUCCH resource of the selected PUCCH multi-segment subframe format 22.  When UE selects the set of PUCCH single-segment subframe formats 21, UE selects one of the PUCCH single-segment subframe formats 21 from the set of PUCCH single-segment subframe formats 21 and transmits the UCI to BS using the PUCCH resource of the selected PUCCH single-segment subframe format 21.  
Whereby when (i) the first PUCCH resource corresponds to a first long PUCCH format and spans over multiple slots (each PUCCH multi-segment subframe format 22 spans over multiple (2) slots) … and (b) the first long PUCCH format spans multiple symbols (6 or 7 symbols; Section 0003,0021) and is transmitted in each slot of the multiple slots (2 segments/slots).  Each PUCCH multi-segment subframe format 22 comprises multiple (2) segments, wherein each segment is a 0.5 ms slot each having 6 or 7 symbols. Refer to Sections 0002-0003, 0006-0007, 0016-0026, 0033-0064.  
Munier et al do not disclose whereby when (i) the first PUCCH resource corresponds to a first long PUCCH format and spans over multiple slots and (ii) an inter-slot frequency hopping is configured for the long PUCCH format, then (a) the inter-slot frequency hopping is applied per slot for the transmission of the first PUCCH resource, and (b) the first long PUCCH format spans multiple symbols and is transmitted in each slot of the multiple slots.
U.S. Publication No. 20170164335 to Yamamoto et al disclose in Section 0011 wherein a PUCCH subframe consists of two slots, so frequency hopping is applied between the first slot and last slot, which is inter-slot frequency hopping.  Since the PUCCH subframe only has two slots, inter-slot frequency hopping is applied between the two slots (claimed “and (ii) an inter-slot frequency hopping is configured for the long PUCCH format, then (a) the inter-slot frequency hopping is applied per slot for the transmission of the first PUCCH resource”).   Also, U.S. Publication No. 20160226639 to Xiong et al disclose in Section 0037 lines 13-16 wherein in a PUCCH, inter-slot frequency hopping is performed on a per-slot basis.  Although Yamamoto et al and Xiong et al do not disclose a long PUCCH format, the inter-slot frequency hopping of Yamamoto et al and Xiong et al can be applied to any PUCCH format; the claim also does not claim that inter-slot frequency hopping cannot be applied to a short PUCCH format.  

However, none of the prior art disclose the limitation “acquire a first higher layer configuration indicating at least a PUCCH resource configuration corresponding to a long PUCCH format among a plurality of possible PUCCH formats consisting of short and long PUCCH formats, wherein short is defined as one or two symbols, and wherein long is defined as four or more symbols and configurable in length”, and can be logically combined with Munier et al, Yamamoto et al, and Xiong et al.  

Independent claim 25:
U.S. Publication No. 2018/0294938 to Munier et al disclose in Figures 1-5B a base station (BS), comprising:
A processor (processing circuitry 500).

... a first higher layer configuration indicating at least a PUCCH resource configuration (any one of the PUCCH multi-segment subframe formats 22 or the PUCCH single-segment subframe formats 21 or stored in UE) corresponding to a long PUCCH format (PUCCH multi-segment subframe format 22) among a plurality of possible PUCCH formats consisting of short (PUCCH single-segment subframe format 21) and long (PUCCH multi-segment subframe format 22) PUCCH formats, where long is defined as four or more symbols and configurable in length (each PUCCH multi-segment subframe format 22 comprises
multiple (2) segments, wherein each segment is a 0.5 ms slot each having 6 or 7 symbols; wherein "6 or 7 symbols" is the claimed "four or more symbols and configurable in length"; although each PUCCH single-segment subframe format 21 comprises 1 segment, wherein the segment is also a 0.5 ms slot having 6 or 7 symbols, the claim does not claim how "short" is defined). BS stores a set of PUCCH multisegment subframe formats 22, which includes PUCCH multi-segment subframe formats 1, la, lb, 2, 2a, 2b, 3, 4 and 5, each of which has a specific frame format according to resource configuration. BS also stores a set of PUCCH single-segment subframe formats 21, which includes single-segment PUCCH format 3b, single-segment PUCCH format 4 and single-segment PUCCH format 5, each of which has a specific frame format according to resource configuration. Each PUCCH multi-segment subframe format 22 comprises multiple (2) segments, wherein each segment is a 0.5 ms slot each having 6 or 7 symbols. Each PUCCH single-segment subframe format 21 comprises 1 segment, wherein the segment is a 0.5 ms slot having 6 or 7 symbols.
... a second higher layer configuration indicating multiple sets of PUCCH resource configurations (set of PUCCH multi-segment subframe format 22 and set of PUCCH single-segment subframe format 
Receive UCI (from UE) on a PUCCH resource, the PUCCH resource comprising a first PUCCH resource (PUCCH multi-segment subframe format 22 comprising multiple (2) segments, wherein each segment is a 0.5 ms slot each having 6 or 7 symbols) corresponding to a PUCCH resource configuration within a set of PUCCH resource configurations selected from the sets of PUCCH resource configurations based on a payload size of the UCI. UE selects either the set of PUCCH multi-segment subframe format 22 or the set of PUCCH single-segment subframe format 21 to use to transmit a UCI to BS. UE selects the set of PUCCH multi-segment subframe format 22 or the set of PUCCH single-segment subframe format 21 based on the size of the UCI to be transmitted to BS (Section 0007 lines 15-22). Since a PUCCH multi-segment subframe format 22 is longer than a PUCCH single-segment subframe format 21, UE selects the set of PUCCH multi-segment subframe formats 22 when UE needs to transmits a longer UCI to BS and UE selects the set of PUCCH single-segment subframe formats 21 when UE needs to transmit a shorter UCI to BS. When UE selects the set of PUCCH multi-segment subframe formats 22, UE selects one of the PUCCH multi-segment subframe formats 22 from the set of PUCCH multi-segment subframe formats 22 and transmits the UCI to BS using the PUCCH resource of the selected PUCCH multi-segment subframe format 22. When UE selects the set of PUCCH single-segment subframe formats 21, UE selects one of the PUCCH single-segment subframe formats 21 from the set of PUCCH single-segment subframe formats 21 and transmits the UCI to BS using the PUCCH resource of the selected PUCCH single-segment subframe format 21.
Whereby when (i) the first PUCCH resource corresponds to a first long PUCCH format and spans over multiple slots (each PUCCH multi-segment subframe format 22 spans over multiple (2) slots)... and (b) the first long PUCCH format spans multiple symbols (6 or 7 symbols; Section 0003,0021) and is transmitted in each slot of the multiple slots (2 segments/slots).  Each PUCCH multi-segment subframe 
Munier et al do not disclose send a first higher layer configuration indicating at least a PUCCH resource configuration corresponding to a PUCCH format among a plurality of PUCCH formats which have at least two types of lengths; and send a second higher layer configuration indicating multiple sets of PUCCH resource configurations.
U.S. Publication No. 2013/0343322 to Lee et al disclose in Section 0188 that eNB transmits information about different PUCCH format structures to UE by higher-layer signaling. Refer to Sections 0073-0076, 0083, 0086, 0188-0197. 
Munier et al also do not disclose whereby when (i) the first PUCCH resource corresponds to a first long PUCCH format and spans over multiple TTIs and (ii) an inter-TTI frequency hopping is configured for the long PUCCH format, then (a) the inter-TTI frequency hopping is applied per TTI for the transmission of the first PUCCH resource, and (b) the first long PUCCH format spans multiple symbols and is transmitted in each TTI of the multiple TTIs.
U.S. Publication No. 20190159191 to Kim et al disclose in Figure 14 and Sections 0226-0228 and 0231-0236 wherein a long PUCCH is transmitted over a plurality of TTls, wherein the long PUCCH is transmitted in each TTI of the plurality of TTls; a long PUCCH can be transmitted over a consecutive TTIs or non-consecutive TTls.  Kim et al also disclose in Figure 14 and Section 0235 wherein inter-TTl frequency hopping is applied to the long PUCCH, wherein hopping may be performed every several slots. U.S. Publication No. 20170164335 to Yamamoto et al disclose in Section 0011 wherein a PUCCH subframe consists of two slots/TTIs, so frequency hopping is applied between the first slot and last slot, which is inter-slot frequency hopping.  Since the PUCCH subframe only has two slots, inter-slot frequency hopping is applied between the two slots (claimed “and (ii) an inter-TTI frequency hopping is 

However, none of the prior art disclose the limitation “send a first higher layer configuration indicating at least a PUCCH resource configuration corresponding to a long PUCCH format among a plurality of possible PUCCH formats consisting of short and long PUCCH formats, wherein short is defined as one or two symbols, and wherein long is defined as four or more symbols and configurable in length”, and can be logically combined with Munier et al, Lee et al, Kim et al, Yamamoto et al, and Xiong et al.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20180176909 to Wikstrom et al disclose in Figures 1-4B that packets can be of a short PUCCH format as indicated by  “00” in the packet header or a long PUCCH format as indicated by “01” in the packet header.  Refer to Sections 0019-0058.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
August 12, 2021